PER CURIAM.
Rodney Jackson appeals the district court’s1 adverse grant of summary judgment in his 42 U.S.C. § 1988 action. Upon de novo review, see Ramlet v. E.F. Johnson Co., 507 F.3d 1149, 1152 (8th Cir.2007), *150we hold that summary judgment was properly granted. Accordingly, we affirm. See 8th Cir. R. 47B.

. The Honorable James E. Gritzner, United States District Judge for the Southern District of Iowa, adopting the report and recommendations of the Honorable Thomas Shields, United States Magistrate for the Southern District of Iowa.